Per Curiam.

Appellant argues that the Tax Commissioner’s rules require the auditor to adjust a sale price to reflect the value of the parcel on the date of the last sexennial reappraisal or triennial update. We disagree and affirm the BTA’s decision.
Appellant cites Ohio Adm.Code 5705-3-07, which pertains to land, in support of its argument. This rule states:
“(A) General — All land shall be appraised at its true value in money as of tax lien date of the year in which the appraisal or update of value is made. * * * ”
Appellant has taken this rule out of context. Ohio Adm.Code 5705-3-01 defines “true value in money,” the valuation standard in Ohio, as the fair market value of the property, if appraised, or “[t]he price at which property did change hands under the conditions described in section 5713.03 of the Revised Code, within a reasonable length of time either before or after the tax lien date * * (Emphasis added.)
This complies with our directives. In State ex rel. Park Invest. Co. v. Bd. of Tax Appeals (1964), 175 Ohio St. 410, 412, 25 O.O.2d 432, 433, 195 N.E.2d 908, 910, we held that Section 2, Article XII, Ohio Constitution, requires that “all real property, regardless of its nature or use, may be assessed and taxed only by a uniform rule on the basis of value.” We ruled that the true value in money was the standard and that the best method to determine this value was an actual arm’s-length sale of the property. If a sale had not occurred, an appraisal employing the various methods of valuation would satisfy the Constitution. Id. at 412, 25 O.O.2d at 434, 195 N.E.2d at 910. In conclusion, we ordered the BTA, then the agency required by statute to ensure uniformity of value, “to perform its statutory duty by reviewing the tax assessments * * * in relation to whether such assessments were made by uniform rule and if it finds that discrepancies *545exist in the tax assessments, as a whole or among the various classes of property, to direct such an order as is necessary to the county auditor to equalize such assessments.” Id. at 414, 25 O.O.2d at 434, 195 N.E.2d at 911.
After a series of decisions, we ruled, in State ex rel. Park Invest. Co. v. Bd. of Tax Appeals (1972), 32 Ohio St.2d 28, 61 O.O.2d 238, 289 N.E.2d 579, that the BTA’s efforts, and the General Assembly’s enactments, satisfied our mandate. The legislature commanded and the BTA set up a staggered, sexennial system of re-evaluating counties, later amended to include a triennial update, that practically brought all properties into uniformity in valuation. Nevertheless, we have always insisted that the sale price of an arm’s-length transaction occurring within a reasonable time of the tax lien date was the value of the property as of the tax lien date. Dublin-Sawmill Properties v. Franklin Cty. Bd. of Revision (1993), 67 Ohio St.3d 575, 621 N.E.2d 693.
In Meyer v. Cuyahoga Cty. Bd. of Revision (1979), 58 Ohio St.2d 328, 12 O.O.3d 305, 390 N.E.2d 796, we approved valuing a property at its sale price despite values of other, neighboring properties being the appraised value as of the last sexennial reappraisal date. In paragraph one of the syllabus we held that a county board of revision does not violate Section 2, Article XII, Ohio Constitution, when it reappraises the individual parcel based on its most recent sale price. In paragraph two of the syllabus, we held that this process does not violate the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution. In closing, we stated, id. at 335, 12 O.O.3d at 309, 390 N.E.2d at 800:
“The system of taxation unfortunately will always have some inequality and nonuniformity attendant with such governmental function. It seems that perfect equality in taxation would be utopian, but yet, as a practicality, unattainable. We must satisfy ourselves with a principle of reason that practical equality is the standard to be applied in these matters, and this standard is satisfied when the tax system is free of systematic and intentional departures from this principle.”
Accordingly, we affirm the decision of the BTA because it is reasonable and lawful.

Decision affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney and Cook, JJ., concur.
Pfeifer and Lundberg Stratton, JJ., dissent.